By the court:
SiiDEim, J.
The defendant being sued for the freight of cotton brought by the steamer of the plaintiffs’, from a place on Pearl river to New Orleans, reconvened for damages for the injury done to sixty-four bales, part of the shipment, from having been thrown out on the bank of the Pearl river, where it was exposed and injured. He also claimed the alleged difference in price, owing to the delay in the delivery of the portion of the cotton so put ashore, and which, the steamer brought at her next trip. There was a serious decline in cotton between the time when a portion of the shipment reached New Orleans, and the arrival of that portion so put ashore.
We do not think it necessary to determine the question, whether the carrier is liable for the fluctuation of the market, where a delay has occurred, through his own manifest fault. The reasons, given by the district judge, on refusing an application for a new trial, made by the defendant, are sufficient for the decision of the present case.
“It is manifest,” he observes, “ That the reason the cotton was placed upon the river bank, was in consequence of the low stage of water, a fact which was as well known to the defendant’s agent as to the master of the steamer. It appears from ihe evidence, that the master of the steamer told the overseer, of the defendant, that the stage of water did not justify the tailing of the whole of the cotton. I am not satisfied, from the evidence, that defendant’s cotton did not get to the New Orleans market as soon as'it could possibly have been conveyed there at that season, and at that stage of the river. If this be true, and certainly the contrary is not shown, the defendant suffered no damage. The steamer took all she could carry out of the river on the first trip, and it is not shown that the remainder could, by any other conveyance, have been taken to the city any sooner.”
Judgment affirmed; costs of appeal to be paid by appellant.